Exhibit 10.1
TSFG Stock Option Plan
1. PURPOSE OF PLAN
     This TSFG Stock Option Plan (the “Plan”) amends and restates the existing
Third Amended and Restated Stock Option Plan of The South Financial Group, Inc.
(the “Company”) in 1986, as it has been amended by subsequent amendments.
     The Plan is intended to serve as an employment incentive to, and to
encourage stock ownership by, certain employees of the Company or any of its
subsidiaries (“Subsidiaries”), who are largely responsible for the management
growth and protection of the Company’s business and who are making substantial
contributions to the successful growth of the Company.
     It is contemplated that the Company’s Board of Directors (the “Board”)
and/or Committee (as defined below) may utilize the availability of options
granted hereunder (“Options”) to fund other compensation plans of the Company,
subject, in all cases, to compliance with the terms hereof and applicable law.
2. ADMINISTRATION AND DEFINITIONS
     a. The Plan shall be administered by the Compensation Committee of the
Board (the “Committee”), which shall be composed solely of all members thereof
who are “non-employee directors” as defined in Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, or any applicable successor rule or
regulation (“Rule 16b-3”). All authority of the Board under the Plan may be
exercised by the Committee.
     b. The Board or Committee shall have complete authority to: (i) interpret
all terms and provisions of the Plan consistent with law, (ii) select from the
group of officers and key employees eligible to participate in the Plan the
officers and key employees to whom Options shall be granted, (iii) within the
limits established herein, determine the number of shares to be subject to
Options and the term of each Option granted to officers and key employees, (iv)
prescribe the form of instruments evidencing Options, (v) determine the time or
times at which Options shall be granted to officers or key employees,
(vi) determine the method of exercise of Options granted to officers or key
employees under the Plan, (vii) adopt, amend and rescind general and special
rules and regulations for the Plan’s administration, and (viii) make all other
determinations necessary or advisable for the administration of this Plan. The
Board or Committee may designate selected Board or Committee members or certain
employees of the Company to assist the Board or Committee in the administration
of the Plan and may grant authority to such persons to execute documents on
behalf of the Board or Committee, subject in each such case to the requirements
of Rule 16b-3. No member of the Board or Committee or employee of the Company
assisting the Board or Committee pursuant to the preceding paragraph shall be
liable for any action taken or determination made in good faith.
     c. For purposes of this Plan, “Change of Control” and “Disability” shall be
the same as such terms are defined from time to time in the Company’s Long Term
Incentive Plan.
     d. The Board or Committee may adopt a form of Option Award Agreement, which
may be amended from time to time, consistent with the terms of the Plan.
3. COMMON STOCK SUBJECT TO THE PLAN
     The stock subject to the Plan shall be shares of the Company’s common
stock, par value $1.00 per share (“Common Stock”) authorized for issuance by the
shareholders of the Company but not issued at the time of the grant, or shares
of Common Stock which shall have been reacquired by the Company. Subject to
adjustment in accordance with the provisions of Section 5 hereof, the total
amount of the Common Stock of the Company which may be issued pursuant to grants
under the Plan shall not exceed in the aggregate 5,200,000 shares. Any shares
subject to an Option, which Option for any reason expires or is terminated
unexercised as to such shares, may again be subjected to an Option under the
Plan. The Board or Committee will maintain records showing the cumulative total
of all shares subject to Options outstanding under this Plan.
4. GRANT OF OPTIONS
     a. Eligibility and Factors to be Considered in Granting Options. The
individuals who shall be eligible to participate in the Plan shall be such
employees as the Board or Committee shall determine from time to time. However,
participation shall be limited to those officers and key employees of the
Company or any of its Subsidiaries who will have, or possess the potential of
having, the greatest impact on the Company’s long-term performance. No member of
the Board who is not an employee of the Company shall be eligible to receive
Options under this Plan. Options may be granted under this Plan only for a
reason connected with an officer’s or key employee’s employment by the Company.
In making any determination as to the officers and key employees to whom Options
shall be granted hereunder and as to the number of shares to be subject thereto,
the Board or Committee shall take into account, in each case, the level and
responsibility of the

1



--------------------------------------------------------------------------------



 



person’s position, the level of the person’s performance, the person’s level of
compensation, the assessed potential of the person and such additional factors
as the Board or Committee shall deem relevant to the accomplishment of the
purposes of the Plan. The Board or Committee may also utilize guidelines set
forth in other compensation plans of the Company in determining any matters
related to the grant of Options hereunder, provided that the use of such
guidelines comports with applicable law.
     b. Allotment of Shares. Options granted hereunder may, at the discretion of
the Board or Committee, be: (i) Options which are intended to qualify as
incentive stock options under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), (ii) Options which are not intended so to qualify under
Section 422 of the Code, or (iii) both of the foregoing, if granted separately,
and not in tandem. Each Option granted under this Plan must be clearly
identified as to its status as an incentive stock option or not. Options granted
hereunder may be allotted to participants in such amounts, subject to the
limitations specified in this Plan, as the Board or Committee, in its sole
discretion, may from time to time determine. In the case of Options intended to
be incentive stock options, the aggregate Fair Market Value (determined at the
time of the Options’ respective grants) (as defined below) of the shares with
respect to which incentive stock options are exercisable for the first time by a
participant hereunder during any calendar year (under all plans taken into
account pursuant to Section 422(d) of the Code) shall not exceed $100,000.
Options hereunder not intended to qualify as incentive stock options under
Section 422 of the Code may be granted to any Plan participant without regard to
the Section 422(d) limitations.
     c. Option Price. The exercise price of each share of stock covered by an
option granted hereunder shall be equal to or greater than the Fair Market Value
per share of the Company’s Common Stock on the date of grant. If the stock is
traded in the over-the-counter market, such Fair Market Value shall be deemed to
be closing price on such day as reported by NASDAQ. If the stock is traded on an
exchange, such Fair Market Value shall be deemed to be the closing price
reported by that exchange on such day.
     d. Time of Granting Options. The date of grant of an Option hereunder shall
be the date on which the Board or Committee makes the determination of granting
such Option or such later date as shall be specified by the Board or Committee,
provided, however that in the case of an option (1) originally granted by a
company to which the Company is a successor (by merger or otherwise) of the
obligations of such option and (2) which the Company has elected to treat as
being issuable under the Plan, the date of grant shall be the date on which such
option was originally granted by the predecessor company. Notice of the
determination shall be given to each officer or key employee to whom an Option
is so granted within a reasonable time after the date of such grant.
     e. Duration and Exercise of Options. The Option term shall be ten
(10) years from the date the Option is granted, except that such term shall be
reduced with respect to any Option as outlined below in the event of death or
termination of employment or voluntary retirement of the optionee; provided that
in the case of a Change in Control, the expiration date and the dates on which
any part of the Option shall be exercisable for all of the shares covered
thereby may be accelerated, such the Option shall expire not less than one month
after consummation of such merger, consolidation, dissolution or liquidation,
but the effectiveness of such acceleration, and any exercise of the Option
pursuant thereto in excess of the number of shares for which it would have been
exercisable in the absence of such acceleration, shall be conditioned upon the
consummation of such merger, consolidation, dissolution or liquidation.
     f. The exercise of any Option and the delivery of the optioned shares shall
be contingent upon receipt by the Company of the full exercise price and any
amount required to be withheld by the Company under applicable tax laws in
connection with the exercise of the Option. The exercise price may be paid
(i) in cash or by check, or (ii) through delivery of shares of Common Stock
and/or fully vested, in-the-money options with an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the shares being purchased,
or (iii) through any combination of the foregoing methods. At any time when the
Company is required to withhold any amount under applicable tax laws in
connection with the exercise of an Option, the Company may, in its sole
discretion, accept payment of the withholding amount in shares of Common Stock
and/or fully vested, in-the-money options having a Fair Market Value on the date
of exercise of the Option equal to the amount required to be withheld. No Option
may be exercised after termination of employment of the optionee except as
hereinafter provided or as otherwise approved by the Board or the Compensation
Committee.
     g. Unless the Board or Committee expressly states otherwise in the award
agreement (as it may be amended by mutual consent), Options shall be exercisable
on a cumulative basis for 20% of the shares covered thereby on each of the first
five anniversaries of the grant thereof. Unless the Board or Committee expressly
states otherwise in the award agreement, Options granted under the Plan may be
exercised, if otherwise timely, (a) within three months after voluntary
retirement (other than voluntary retirement by reason of disability) of the
optionee at or after the age of 60 years, if such voluntary retirement occurs on
or after one year following the grant of any Option, and (b) within three months
after voluntary retirement occurring at any age by reason of disability.
Notwithstanding the foregoing, in the event that an optionee is terminated for
cause, all existing options held by such optionee shall terminate immediately.
     h. Unless the Board or Committee expressly states otherwise in the award
agreement (as it may be amended by mutual consent), if an optionee shall die
while employed by the Company or within three months after voluntary retirement
from employment with the Company, such Option may be exercised (to the extent
that the optionee would have been entitled to do so at the date of his death) by
the legatees, personal representative or distributees of the optionee during the
balance of the term thereof, or within one year of the date of the optionee’s
death, whichever is shorter. Notwithstanding

2



--------------------------------------------------------------------------------



 



anything to the contrary herein, for a period of six months commencing on the
date of grant of an Option hereunder to a participant, such participant may not
sell any shares of Common Stock acquired upon exercise of such Option.
5. RECAPITALIZATION
     The aggregate number of shares of Common Stock which may be granted from
time to time hereunder and the aggregate number of shares of Common Stock which
may be granted to any one person shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock of the
Company resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without receipt of consideration by the Company, if any;
provided, however, that any fractional shares resulting from any such adjustment
shall be eliminated. In the event of a change in the Company’s Common Stock
which is limited to a change in the par value thereof, or from par value to no
par value, without increase in the number of issued shares, the shares resulting
from any such change shall be deemed to be Common Stock within the meaning of
the Plan.
6. ASSIGNABILITY
     No Option granted hereunder shall be assignable except as specifically
provided herein. Notwithstanding anything to the contrary herein, no Option
granted hereunder shall be transferable by him or her except: (i) by will,
(ii) by the laws of descent and distribution, or (iii) pursuant to a qualified
domestic relations order as defined by the Code or in Title I of the Employee
Retirement Income Security Act, or the rules thereunder. In the case of an
Option intended to be an incentive stock option, such Option shall not be
transferable by a participant other than by will or the laws of descent and
distribution and during the optionee’s lifetime shall be exercisable only by him
or her. No Option, right, or privilege hereunder shall be subject to execution,
attachment, or similar process. Upon any attempt so to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option, or of any right or privilege
conferred thereby contrary to the provisions hereof, or upon the levy of any
attachment or similar process upon such Option, right or privilege, the Option
and such rights and privileges shall immediately become null and void.
7. LISTING AND REGISTRATION OF SHARES
     Each Option shall be subject to the requirement that if at any time the
Board or Committee shall determine, in its discretion, that the listing,
registration, or qualification of the shares covered thereby upon any securities
exchange or under any state or federal law or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Option or the issue or purchase of shares
thereunder, such Option may not be exercised in whole or in part unless and
until such listing, registration, qualification, consent, or approval shall have
been effected or obtained free of any conditions not acceptable to the Board or
Committee.
8. EXPIRATION AND TERMINATION OF THE PLAN
     Options may be granted under the Plan at any time or from time to time as
long as the total number of shares optioned or purchased under this Plan does
not exceed the number of shares of Common Stock specified in Section 3 hereof.
The Plan may be abandoned or terminated at any time by the Board or Committee
except with respect to any Options then outstanding under the Plan. No Option
shall be granted pursuant to the Plan after ten years from the effective date of
the Plan.
9. AMENDMENT OF PLAN
     The Board or Committee may at any time and from time to time modify and
amend the Plan (including such form of option agreement) in any respect;
provided, however, that no such amendment shall: (a) increase (except in
accordance with Section 5) the maximum number of shares for which Options may be
granted under the Plan either in the aggregate or to any individual employee, or
(b) reduce (except in accordance with Section 5) the minimum Option prices which
may be established under the Plan, or (c) extend the term or terms during which
Options may be granted or exercised. The termination of any modification or
amendment of the Plan shall not, without the consent of an employee, affect his
rights under an Option theretofore granted to him.
10. EFFECTIVE DATE OF THE PLAN
     The effective date of this Plan shall be upon its approval at the Company’s
2008 Annual Meeting of Shareholders.

3